

114 S1718 IS: Four Rationers Repeal Act of 2015
U.S. Senate
2015-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1718IN THE SENATE OF THE UNITED STATESJuly 8, 2015Mr. Roberts introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide for the repeal of certain provisions of the Patient Protection and Affordable Care Act
			 that have the effect of rationing health care.
	
 1.Short titleThis Act may be cited as the Four Rationers Repeal Act of 2015.
		2.Repeal of the
 Independent Payment Advisory BoardEffective as of the enactment of the Patient Protection and Affordable Care Act (Public Law 111–148), sections 3403 and 10320 of such Act (including the amendments made by such sections) are repealed, and any provision of law amended by such sections is hereby restored as if such sections had not been enacted into law.
		3.Repeal of the
		Center for Medicare and Medicaid Innovation
			(a)In
 generalSection 1115A of the Social Security Act (42 U.S.C. 1315a) is repealed.
			(b)Conforming
		amendments
				(1)Title XVIII of
 SSASection 1899(b)(4)(A) of the Social Security Act (42 U.S.C. 1395jjj(b)(4)(A)) is amended to read as follows:
					
 (A)A program or demonstration project that involves shared savings under this title.. (2)Title XIX of SSASection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended—
 (A)in paragraph (79), by adding and after the semicolon at the end;
 (B)in paragraph (80), by striking ; and and inserting a period; and
 (C)by striking paragraph (81).
 (3)PHSASection 933 of the Public Health Service Act (42 U.S.C. 299b–33) is amended—
 (A)by striking subsection (f); and
 (B)by redesignating subsection (g) as subsection (f).
 (4)PPACAThe Patient Protection and Affordable Care Act (Public Law 111–148) is amended—
 (A)in section 2705 (42 U.S.C. 1315a note)—
 (i)in subsection (a), by striking shall, in coordination and that follows through establish and inserting shall establish; and
 (ii)in subsection (d)(2), by striking section 1115A(b)(3) of the Social Security Act (as so added) and inserting the Social Security Act; and
 (B)in section 10328(b) (42 U.S.C. 1395w–104 note), by striking or to study and all that follows through 3021.
 (c)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act. 4.Repeal of certain United States Preventive Services Task Force authority (a)Authority To determine benefitsSection 2713(a) of the Public Health Service Act (42 U.S.C. 300gg–13(a)) is amended—
 (1)by striking paragraph (1); (2)in paragraph (3), by striking not described in paragraph (1); and
 (3)by redesignating paragraphs (2) through (5) as paragraphs (1) through (4), respectively. (b)Repeal of Community Preventive Services Task ForceSection 4003 of the Patient Protection and Affordable Care Act (Public Law 111–148) is repealed and the provisions of the Public Health Service Act amended by such section are restored or revived as if such section 4003 had not been enacted.
			5.Prohibition on
			 Certain Uses of Data Obtained from Comparative Effectiveness Research;
			 Accounting for Personalized Medicine and Differences in Patient Treatment
			 Response
			(a)In
 generalNotwithstanding any other provision of law, the Secretary of Health and Human Services—
 (1)shall not use data obtained from the conduct of comparative effectiveness research, including such research that is conducted or supported using funds appropriated under the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) or authorized or appropriated under the Patient Protection and Affordable Care Act (Public Law 111–148), to deny or delay coverage of an item or service under a Federal health care program (as defined in section 1128B(f) of the Social Security Act (42 U.S.C. 1320a–7b(f))); and
 (2)shall ensure that comparative effectiveness research conducted or supported by the Federal Government accounts for factors contributing to differences in the treatment response and treatment preferences of patients, including patient-reported outcomes, genomics and personalized medicine, the unique needs of health disparity populations, and indirect patient benefits.
				(b)Rule of
 constructionNothing in this section shall be construed as affecting the authority of the Commissioner of Food and Drugs under the Federal Food, Drug, and Cosmetic Act or the Public Health Service Act.